PER CURIAM.
Pursuant to Florida Bar Integration Rule, article XI, Rule 11.08, Keith K. Matt-son, a member of The Florida Bar, petitions this Court for leave to resign from The Florida Bar, pending disciplinary proceedings. The Florida Bar objects unless Matt-son agrees that his resignation will be without leave to reapply for readmission to The Florida Bar. Because of the large number, and the seriousness, of the complaints filed against Mattson, the petition to resign is denied unless he agrees in writing that the order accepting his resignation will be without leave to petition for readmission.
It is so ordered.
ADKINS, Acting C.J., and BOYD, MCDONALD, EHRLICH and SHAW, JJ., concur.